Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

  MARGARITA ISAAC,
  and
  ARNICIA ISAAC,
  Individually, and on behalf of all            Case No.: 2:19-CV-14468-MARRA
  others similarly situated,
                       Plaintiffs,
  v.
  U.S.R.E., LLC,
  TC RENTALS, LLC
  d/b/a AT HOME INN – FORT PIERCE
  and KEVIN GALLAGHER,
                  Defendants.
  _____________________________/


                                 AMENDED COMPLAINT
        COMES NOW the Plaintiffs, individually and on behalf of all others similarly

  situated, and file this Amended Complaint for violation of the Fair Labor Standards

  Act and states as follows:

                                       JURISDICTION

        Jurisdiction in this Court is proper under 28 U.S.C. §1331 as this claim is for

  violations of the Fair Labor Standards Act, as amended, 29 U.S.C. §201, et. seq.

                                          VENUE

        Venue is proper in this Court as the Defendants maintain business operations

  within the District.
                                            1
Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 2 of 7




                                                     PARTIES 1

  1.      Plaintiff Margarita Isaac (“Margarita”) resides in St. Lucie County, Florida.

  2.      Plaintiff Arnicia Isaac (“Arnicia”) resides in St. Lucie County, Florida.

  3.      At all times material hereto, Plaintiffs were “employees” of Defendants

          within the meaning of the FLSA, 29 U.S.C. 203(e)(1).

  4.      At all times material hereto, Defendants were, and continue to be, in the

          business of hotel accommodations and, therefore, are an “enterprise

          engaged in commerce” within the meaning of the FLSA.

  5.      At all times material hereto, Defendants were “employers” as defined by 29

          U.S.C. §203(d).

  6.      Based on information and belief, the annual dollar volume of Defendants

          U.S.R.E., and TC Rentals LLC is in excess of $500,000. per annum.

  7.      Plaintiffs attempted to resolve this matter without litigation but were not

          successful.

                                          FACTUAL ALLEGATIONS

  8.      Plaintiffs are both former housekeepers that were employed by Defendants.

  9.      Plaintiff Margarita was employed by Defendants from December 20, 2017



  1
    Since both named Plaintiffs have the same last name, they will be referred to throughout this Complaint by their
  first names.

                                                           2
Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 3 of 7




        until March 2019.

  10.   Plaintiff Arnicia was employed by Defendants from September 12, 2018 until

        March 2019.

  11.   Plaintiffs both signed a document entitled “Employee Policies and

        Procedures.”

  12.   The Policies and Procedures state that Plaintiffs’ pay would be “$5-

        checkouts/stayovers, $2.50-part cleaning, $1 extra-stripped $10 cart stock

        5t, $5 cart stock 4 and under $10 any hourly” referring to cleaning windows,

        chairs, conference rooms, etc.

  13.   The Policies contained a section titled, Workplace Policies which sets forth

        the expectation that the Plaintiffs were expected to be present during their

        scheduled working times.

  14.   Generally, Plaintiffs began work at 8:00 a.m. and left at 4:00 p.m. However,

        there were days that the Plaintiffs worked until 5:00 or 6:00 p.m.

  15.   Plaintiffs were not required to clock in/out or provide any other type of

        record of when they arrived or left.

  16.   Plaintiffs only submitted a document daily reflecting how many rooms they

        each cleaned, carts they stocked, etc.




                                           3
Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 4 of 7




                                       COUNT 1
                            FLSA MINIMUM WAGE CLAIM
                           (Individual and collective claim)

        The foregoing paragraphs are hereby incorporated by reference into this
  Count.

  17.   Defendants failed to keep records of the employees’ hours worked or regular

        rate for any week in which overtime is worked as required by 29 C.F.R.

        §516.2-516.5.

  18.   Plaintiffs were not paid the required minimum wage.

  19.   Defendants compensation of Plaintiffs and similarly situated employees

        violated the minimum wage provisions of the FLSA. Therefore, Plaintiffs and

        similarly situated employees are entitled to minimum wage for all hours

        worked.

  20.   Defendants recklessly failed to investigate whether the manner in which

        Plaintiffs and similarly situated employees were being paid the minimum

        wage in compliance with the FLSA.

  21.   Defendants have the burden of proving that they had a good faith and

        reasonable belief that Plaintiffs and similarly situated employees were being

        paid correctly.




                                          4
Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 5 of 7




  22.   Since Defendants are in possession of pay records, there may be additional

        payments that violate the minimum wage overtime provision but cannot be

        identified at this time.


        WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly
  situated employees, seek judgment against the Defendants as follows:

        a.    That this Court certify that action as a collection action pursuant to 29
              U.S.C. §216(b);
        b.    Judgment against Defendants for an amount equal to Plaintiffs’ and
              similarly situated employees’ wages at the applicable minimum wage
              rate;
        c.    An award of liquidated damages in the amount equal to the award of
              damages pursuant to 29 U.S.C. §216(b);
        d.    Judgment that Defendants’ violations were willful;
        e.    An award of reasonable attorney’s fees and costs incurred by Plaintiffs
              and similarly situated employees in bringing this action; and
        f.    All such further relief as the Court deems just and equitable.

                                        COUNT 2
                             FLSA OVERTIME WAGE CLAIM
                            (Individual and collective claim)

        The foregoing Factual Allegation paragraphs are hereby incorporated by
  reference into this Count.




                                           5
Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 6 of 7




  23.   There are times where the Plaintiffs and other similarly situated employed

        worked more than 40 hours in a work week and were not paid time and a

        half their regular rate.


        WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly
  situated employees, seek judgment against the Defendants as follows:

        a.      That this Court certify that action as a collection action pursuant to 29
                U.S.C. §216(b);
        b.      Judgment against Defendants for an amount equal to Plaintiffs’ and
                similarly situated employees’ overtime wages at time and one-half
                their regular rate;
        c.      An award of liquidated damages in the amount equal to the award of
                damages pursuant to 29 U.S.C. §216(b);
        d.      Judgment that Defendants’ violations were willful;
        e.      An award of reasonable attorney’s fees and costs incurred by Plaintiffs
                and similarly situated employees in bringing this action; and
        f.      All such further relief as the Court deems just and equitable.

                                         COUNT 3
                           VIOLATION OF FLA.STAT. §440.205
                          (Individual claim of Margarita Isaac)


  24.   Margarita was injured on the job on March 5, 2019.

  25.   The initial doctor’s note indicated that Margarita should take three days off

        work.

                                             6
Case 2:19-cv-14468-KAM Document 16 Entered on FLSD Docket 01/15/2020 Page 7 of 7




  26.   On the day Margarita was scheduled to return to work, she was still in too

        much pain to return to work so she sent a text to her supervisor advising that

        she would not be able to come in.

  27.   Margarita received a text back that she was fired because she couldn’t work

        her schedule and hadn’t responded to a prior text.

        WHEREFORE, Plaintiff Margarita seeks judgment for lost wages, benefits,

  front pay and other remuneration; all other compensatory damages allowable

  under law; emotional distress damages, punitive damages, prejudgment and post

  judgment interest and any other relief the Court deems just and proper.

                                     JURY DEMAND

        Plaintiffs hereby demand a trial by jury on all issues.

  Dated this 14th day of January 2020           Respectfully submitted,


                                                /s/Beth Coke
                                                Beth Coke
                                                Fla. Bar No. 70726
                                                beth@cokeemploymentlaw.com
                                                Coke Employment Law
                                                131 North Second Street
                                                Suite 204
                                                Fort Pierce, Florida 34950
                                                Telephone (772) 252-4230
                                                Fax (772) 252-4575
                                                Attorney for Plaintiffs



                                            7
